Case 1:19-cv-00502-MJT-KFG Document 17 Filed 02/05/21 Page 1 of 1 PageID #: 1356




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   BEAUMONT DIVISION

  RAQUEL PIERCE,                                     §
                                                     §
                 Plaintiff,                          §
                                                     §
  v.                                                 §     CIVIL ACTION NO. 1:19-CV-502
                                                     §
  COMMISSIONER OF SOCIAL                             §
  SECURITY ADMINISTRATION,                           §
                                                     §
                 Defendant.                          §

                 ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

        Pursuant to 28 U.S.C. § 636(b), Federal Rule of Civil Procedure 72, and the Local Rules

 for the Eastern District of Texas, the Court referred this Social Security appeal to the United States

 Magistrate Judge Keith F. Giblin for consideration and recommended disposition. Judge Giblin

 submitted a report recommending that the decision of the Commissioner be affirmed and Plaintiff’s

 complaint be dismissed. (Doc. No. 16). No objections have been filed. Accordingly, the Court

 ADOPTS the Report and Recommendation (Doc. No. 16) and AFFIRMS the Commissioner’s

 denial of benefits. The Court will issue a separate final judgment.

                                    SIGNED this 5th day of February, 2021.




                                                                   ____________________________
                                                                   Michael J. Truncale
                                                                   United States District Judge
